                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RANDY LANGER, et al.                :           CIVIL ACTION
                                    :
        v.                          :
                                    :
CAPITAL ONE AUTO FINANCE,           :           NO. 16-6130
a division of Capital One, N.A.

                              MEMORANDUM

Bartle, J.                                       November 27, 2019

             This is a class action against defendant Capital One

Auto Finance, a division of Capital One, N.A., challenging the

adequacy of repossession notices provided to class members who

defaulted on auto loans.     The court granted preliminary approval

of the settlement on May 24, 2019 and scheduled a hearing for

November 8, 2019 to consider final approval of the settlement

and approval of attorneys’ fees and costs out of the settlement

fund.    Class counsel is Richard E. Shenkan and Shenkan Injury

Lawyers, LLC (“Shenkan”).

             On November 6, 2019, attorney Rudy A. Fabian and

Fabian Legal Services, LLC (“Fabian”) filed a motion “for an

award of attorney fees and in opposition to plaintiffs’

previously uncontested motion for final approval of settlement.”

Fabian appeared with counsel at the hearing on November 8, 2019.

             At the hearing, Fabian did not oppose the settlement

as it pertained to the class members and did not oppose an award

of counsel fees in the amount of $2,600,000, the amount sought
by Shenkan.   Instead, he claimed Shenkan had engaged him as a

contract attorney with respect to legal research on the case and

had not been fully paid.    He concedes that there was no written

contract between him and Shenkan and states that his theory of

recovery is quantum meruit.    He seeks what is due him out of the

$2,600,000.   Fabian, we note, never entered his appearance as

class counsel and never appeared before the court, either in

person or by signing any papers filed in this action.

          The court approved the settlement as to the class

members as fair, reasonable, and adequate.    See Warfarin Sodium

Antitrust Litg. 391 F.3d 516, 534 (3d Cir. 2004).    However it

withheld approval of any award to Shenkan pending resolution of

Fabian’s motion for attorney’s fees.

          Shenkan argues that Fabian’s motion for attorney’s

fees should be denied because Fabian has not met the

requirements of Rule 24(a) of the Federal Rules of Civil

Procedure for intervention.    According to Shenkan, Fabian’s

remedy lies in a separate lawsuit against him.    Indeed, Fabian

currently has such an action pending in the United States

District Court for the Western District of Pennsylvania related

to a different class action which has settled and for which

Fabian did contract work for Shenkan.    See Fabian v. Shenkan,

No. 19-582 (W.D. Pa.).     Shenkan has stated on the record at the

final approval hearing and in an affidavit filed in this court

                                  -2-
that he will not raise as a defense in any lawsuit by Fabian

that Fabian failed to move to intervene here.

           Fabian did not specifically seek to intervene when he

filed his motion.   He made no reference to Rule 24(a).   His

motion is predicated on Rule 54(d)(2) and Rule 23(h)(1) of the

Federal Rules of Civil Procedure.     In his reply brief, he argues

for the first time that intervention is not necessary, or in the

alternative if intervention is required, he has satisfied the

necessary criteria.

           Rule 24(a)(2) provides in pertinent part:

            (a) Intervention of Right. On timely
         motion, the court must permit anyone to
         intervene who:

                            . . .

              (2)   claims an interest relating to
         the property or transaction that is the
         subject of the action, and is so situated
         that disposing of the action may as a
         practical matter impair or impede the
         movant’s ability to protect its interest,
         unless existing parties adequately
         represent that interest.

See Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 220

(3d. Cir. 2005); Harris v. Pernsley, 820 F.2d 592, 601 (3d Cir.

1987).

           Rules 23(h)(1) and 54(d)(2), on which Fabian relies,

relate to the award of attorney’s fees.    Rule 23(h)(1) provides:




                                -3-
          (h) Attorney’s Fees and Nontaxable
       Costs. In a certified class action, the
       court may award reasonable attorney’s fees
       and nontaxable costs that are authorized
       by law or by the parties’ agreement. The
       following procedures apply:

            (1)     A claim for an award must be
       made by motion under Rule 54(d)(2),
       subject to the provisions of this
       subdivision (h), at a time the court sets.
       Notice of the motion must be served on all
       parties, and for motions by class counsel,
       directed to class members in a reasonable
       manner.

       Rule 54(d)(2) provides:

              (2)    Attorney’s Fees.

                (A) Claim to Be by Motion. A claim
              for attorney’s fees and related
              nontaxable expenses must be made by
              motion unless the substantive law
              requires those fees to be proved at trial
              as an element of damages.

          As noted above, Fabian is not class counsel and has

never entered his appearance for any party in this action.      No

class member has chosen Fabian to represent him or her.    As

important as his work may have been, he has no association with

class counsel Shenkan or Shenkan Injury Lawyers, LLC other than

as a contract attorney.   Under the circumstances, he has no

interest relating to the property or transaction that is the

subject of this action.   He does not have “a legal interest as

distinguished from interests of a general and indefinite

character.”   See Harris, 820 F.2d at 601 (quoting United States


                                 -4-
v. Amer. Tel. and Tel. Co., 642 F.2d 1285, 1292 (D.C. Cir.

1980).   Rather, he has a separate and distinct dispute for money

allegedly owed for work he did for Shenkan, not for work he did

for the class or any member of the class.   Moreover, he has not

alleged that he cannot protect his interest and recover what may

be due from Shenkan through the filing a separate lawsuit.

          Rules 23(h)(1) and 54(d)(2)(A) do not help Fabian.

While these rules deal with the award and procedures for the

award of attorney’s fees, they clearly presupposed that the

movant was, at some point at least, the attorney for a

prevailing party.   Fabian, as previously noted, was never the

attorney of record for anyone.   Thus his attempt to rely on

Rules 23(h)(1) and 54(d)(2)(A) is to no avail.

          Accordingly, the motion of Fabian for an award of

attorney’s fees and costs out of the settlement fund in this

action will be denied without prejudice to his right to file a

separate action against Shenkan and Shenkan Injury Lawyers, LLC.




                                 -5-
